DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendments of claims 5 and 21-23 are acknowledged by the Examiner. 
	Applicant’s amendments of claims 5 and 21-23 have overcome the previous rejections under 35 U.S.C. 112(b). As such the rejections are withdrawn. 
	Currently claims 1-5, and 21-34 are pending in the application. 
Response to Arguments
Applicant’s arguments, see remarks, filed 11/01/2021, with respect to the rejection under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 101 of claim 2 has been withdrawn. 
Applicant's arguments filed 11/01/2021 with respect to the other rejections of the Application have been fully considered but they are not persuasive.  
With regards to Applicant’s arguments with respect to the rejection under 35 U.S.C. 112(a) and (b); 
Applicant has assumed Examiner interprets irrespective as “independent of an orientation”. This is incorrect, Examiner has relied upon the Merriam-Webster dictionary definition of irrespective “functioning without or having no regard for persons, conditions, circumstances, or consequences” (see https://www.merriam-webster.com/dictionary/irrespective). Thus, Applicant’s specification defining the manager system determining a distance between two objects relies upon, and is respective of an 
As such the rejections are maintained. 
In regards to Applicant’s request that Examiner advise if the written description should be amended for providing greater harmony with the claims without adding new matter and/or if the Examiner determines the claims herein are not supported or lack antecedent basis in accordance with the MPEP. As stated above the claims 25 and 30 lack antecedent bases for written description in the specification. Further since claims 25 and 30 are part of the amended claims submitted 12/29/2020 prior to the second non-final rejection dated 07/01/2021, and are were not  defined in the specification prior to the addition of the new limitations (not defined in the specification prior to their submission on 12/29/2020), these limitations are new matter. Therefore such amendments of the specification to providing greater harmony with the claims would raise new matter issues of the specification in addition to the new matter of the claims. Applicant is advised to cancel the claims that comprise new matter.
With regards to the rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103:
In regards to Applicant’s arguments of claim 1 that Examiner has not addressed all of the claim elements. Examiner respectfully disagrees. Applicant relies upon the programming mode to argue that the patient/pet is not operatively engaged to the Yackley system. It is noted that after said programming mode, the restraint is attached to the pet and “iteratively receives movement data including information indicative of distances between the body part and one or more point of interest that should not be contacted by the body part" preventing the pet from entering into locations which have been programmed into the device. Examiner points to and attach the pet to the tether. Therefore, the tether is operatively connected to the user (pet).
In response to Applicant’s further arguments that “Yackley as best understood is operative to prevent an asserted patient (a Yackley pet) in the form of a whole being from moving to a location external to a perimeter about a central location. However, the Examiner has not presented a rational underpinning as to how and why a skilled artisan (person of ordinary skill in the art) as to why such a feature would benefit Dufek”. Examiner points to the statement made in the previous action, where it can clearly be seen that Examiner is only modifying the reference of Dufek to solely include the programming of Yackley into the already present driver circuit of Dufek for the purpose of providing an improved driver circuit that would add the benefit of monitoring the position of the limb attached to the restraint, and prevent the restraint (and associated limb)from entering into a location deemed beyond the perimeter of a pre-defined area (see [Abstract]), and as such adding the additional benefit of preventing unwanted movement of the patient. Thus, Examiner has provided a rational underpinning.
In regards to Applicant’s arguments that Examiner has not explained how or why a skilled artisan (one of ordinary skill in the art) in Dufek would look to Yackley to achieve the claim recitations. Examiner has established that both references of Dufek and Yackley are drawn to some form of restraining mechanism and thus are considered analogous art. Further examiner has established motivation statement in the combination of Dufek as modified by Yackley it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the driver circuit as disclosed by Dufek and to have added the programs for iteratively receiving movement data, and iteratively determining an appropriate current mode of operation as taught by Yackley in order to have provided an improved driver circuit that would add the benefit of monitoring the position of the limb attached to the restraint, and prevent the restraint (and associated limb) from entering into a location deemed beyond the perimeter of a pre-defined area (see [Abstract]), and as such adding the additional benefit of preventing unwanted movement of the patient. 
In regards to Applicant’s argument that Examiner’s statement is totally absent of any explanation of what elements of Dufek or Yackley would be modified, or how they would be modified. The Examiner does not explain whether perhaps the first connector of Dufek would be modified or perhaps the second connector. The Examiner does not explain how and why elements of Yackley might be integrated into the unspecified connector of Dufek. Examiner has explained how and why Dufek would be modified by Yackley in the motivation statement: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the driver circuit as disclosed by Dufek and to have added the programs for iteratively receiving movement data, and iteratively determining an appropriate current mode of operation as taught by Yackley (how) in order to have provided an improved driver circuit that would add the benefit of monitoring the position of the limb attached to the restraint, and prevent the restraint (and associated limb) from entering into a location deemed beyond the perimeter of a pre-defined area (see [Abstract]), and as such adding the additional benefit of preventing unwanted movement of the patient (why).
In regards to Applicant’s argument that the proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose due to Dufek disclosing remote operation of restraint device by a user (Dufek [0068]). Examiner respectfully disagrees, if anything such a modification to include the programming of Yackley would only benefit the device of Dufek as the addition of a program such as that of Yackley would provide a secondary monitoring system which would monitor at the times the user could not. 
In regards to Applicant’s arguments that Examiner has not addressed the claim limitations of claim 4, specifically “the control circuit operating under control of a software program that monitors movements of the patient by receiving input data indicating distances between the patient body part and one or more point of interest that should not be contacted by the patient body part” and that the user’s pet is not even engaged to the Yackley system. Examiner respectfully disagrees, As stated above: after said programming mode, the restraint is attached to the pet and “iteratively receives movement data including information indicative of distances between the body part and one or more point of interest that should not be contacted by the body part" preventing the pet from entering into locations which have been programmed into the device. Examiner points to Yackley [Col 3 ln 33-46], specifically: “the home position is a location where it is convenient for the user (administrator) to detach and attach the pet to the tether. Therefore, the tether is operatively connected to the user (pet). With respect to the arguments of the software program, Examiner has established in the rejection that: Yackley [Col 9 ln 10-29 discloses  a user “programming” the microcontroller, this is construed to mean the microcontroller has a software that is capable of being programmed and as such be controlled by said program.
In regards to Applicant’s arguments with respect to claim 4 as rejected over Dufek in view of Yackley. Applicant presents similar arguments that Yackley is not attached to the user/pet. See above responses to the argument that Yackley after programming is attached to the user/pet.
In regards to Applicant’s arguments with respect to claim 26 that Kusens does not disclose clicking on the respective image representations of the patient body part. Examiner respectfully disagrees and asserts that [0019] discloses the step of selecting the patient, and further Kusens [0012] discloses calibrating the blobs (which correspond to the user’s limbs), thus a user’s respective image representation of the patient body part will be clicked, thus allowing the administrator to click the respective image of the body part (see [0012] and [0019]) and the certain points of interest (see [0013] and [0020]).
In regards to Applicant’s arguments that Examiner has failed to provide any explanation of Yackley [Col 10 34-52] discloses locking or rewinding a patient extremity body part and Examiner will force applicant to guess what Examiner means in order to attempt to advance prosecution. Examiner has established in the 35 U.S.C. 102 rejection in view of Yackley that: so that the patient to has substantially restricted freedom of motion with respect to the body part (see [Col 10 ln 34-40] in reference to 700 locking and restricting further motion (restricted freedom)), and (iii) a rewind mode where the motor (270) drives the restraint member (220) away from the point of interest (see [Col 10 ln 45-52] in reference to only allow the tether reel to rotate in a retracting direction). Thus Examiner has explained Yackley [Col 10 ln 35-52] with respect to locking or rewinding in the rejection and applicant’s arguments are not persuasive.
Thus the respective rejections will be maintained as explained below. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification provides no antecedent basis for the claim limitations found in claims 25 and 30. Claims 25 and 30 present the limitation “the control circuit determines a current distance irrespective of an orientation”. However, Examiner can find no description in Applicant’s specification of how the control circuit accomplishes this task. Therefore the specification fails to provide antecedent basis for “the control circuit determines a current distance irrespective of an orientation”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25 and 30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Currently both claims 25 and 30 present the limitation “wherein the control circuit iteratively determines a current distance between the patient body part, and the one or more point of interest irrespective of an orientation”. However, Applicant’s specification does not contain a written description of the claimed limitation, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same. Further, Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation “wherein the control circuit iteratively determines a current distance between the patient body part, and the one or more point of interest irrespective of an orientation in the application as filed. See MPEP 2163(II)(A).Therefore this limitation is considered to be new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 25 and 30, the claims presents the limitation: “wherein the control circuit iteratively determines a current distance between the patient body part, and the one or more point of interest irrespective of an orientation, in three dimensional space, between the patient body part and the one or more point of interest”. However this limitation is considered to be unclear due to the fact that a distance between the patient body part and the one or more point of interest, in three dimensional space, directly corresponds to an orientation at least in part of the patient’s body part (i.e. with respect to a user’s arm, and a lateral bed railing adjacent the lateral side of a patient, the patient who’s arm is oriented, resting on their chest will be spaced further apart from the lateral bed railing, than if the patient’s arm is oriented at their side). Therefore this limitation is considered to be unclear as to how determining a distance between two objects can be irrespective of an orientation. For the purpose of examination, Examiner will interpret this limitation as wherein the control circuit iteratively determines a current distance between the patient body part, and the one or more point of interest respective of an orientation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-5, 25, and 29-30 is/are rejected under 35 U.S.C. 103 in view of Yackley (US 8,448,606 B2).
In regards to claim 1, Yackley discloses A system (100; see [Col 3 ln 47-65; see Figure 2) to avoid dangerous movements of a patient who is not completely immobilized (see [Col 1 ln 14-20] in reference to tethers preventing the pet from leaving a yard area (to possibly get hit by a car), or certain areas of a yard such as into flower beds (with insecticides and fertilizer which are both harmful to the pet), or bodies of water (drowning), thus the system avoids dangerous movements of an individual who is not completely immobilized), said system (100) comprising:
a restraint member (220; see [Col 4 ln 48-62]; see Figure 2), structured, located and connected to be operationally connected to a body part of the patient and to provide at least some degree of constraint with respect to motion of the body part of the patient (structured to connect to a pet’s collar; see [Col 3 ln 33-46] in reference to attaching the tether to the pet (thereby operationally connecting the tether to a body part of the pet) and in reference to setting an off limits area (600) where the pet cannot go (constraining with respect to motion of the pet));
a control circuit (700; see [Col 9 ln 30-41; see Figure 17); and 
an electric rewind device including a motor (270; see [Col 4 ln 31-48]; see [Col 10 ln 34-52] in reference to microcontroller (electric device) controlling retraction a function of 270 therefore 270 is construed to be an “electric rewind device”; further motor is defined by Merriam-Webster dictionary as: “one that imparts motion” (see https://www.merriam-webster.com/dictionary/motor) therefore, since 270 imparts a retraction motion, it is also construed to be a “motor”), the electric rewind device (270) being structured and/or programmed to respond to communications received from a control circuit (700; see [Col 9 ln 30-41]; see Figure 17; 700 dictating when the tether is allowed to stop and or retract (via 270) is construed to be 270 is structured to respond to communications received from a control circuit) by selectively operating in at least the three following modes: (i) a free mode where the electric rewind device (270) positions the restraint member (220) so that the patient to has at least some freedom of motion with respect to the body part (see [Abstract] in reference to pet roaming freely), (ii) a lock mode where the electric rewind device (270) positions the restraint member (220) so that the patient to has substantially restricted freedom of motion with respect to the body part (see [Col 10 ln 34-40] in reference to 700 locking and restricting further motion (restricted freedom)), and (iii) a rewind mode where the motor (270) drives the restraint member (220) away from the point of interest (see [Col 10 ln 45-52] in reference to only allow the tether reel to rotate in a retracting direction), wherein the control circuit (700) is programmed to perform at least the following operations: 
iteratively receiving movement data including information indicative of distances between the body part and one or more point of interest that should not be contacted by the body part (see [Col 9 ln 60-Col 10 ln 14] in reference to the microcontroller (700) receiving information from the tether sensor (distance sensor) and rotational sensor (directional sensor)), and 
iteratively determining an appropriate current mode of operation for the electric rewind device (270) based, at least in part, upon the movement data (see [Col 10 ln 34-52] in reference to 700 determining which mode of operation the device can be in).
	Yackley does not explicitly disclose that the system to avoid dangerous movements is intended to be used by a patient who is not completely immobilized. Though the intended use does not inhibit the structure, design or disclosure of Yackley, for full clarity, it is obvious that the system to avoid dangerous movements as disclosed by Yackley may be used by a patient who is not completely immobilized.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have known that the intended use for patients that are not completely immobilized does not inhibit the structure, design, or disclosure of Yackley, and Yackley is fully capable of being used by a patient who is not completely immobilized. 
In regards to claim 4, Yackley discloses A system (100; see [Col 3 ln 47-65; see Figure 2) to avoid dangerous movements of a patient who is not completely immobilized (see [Col 1 ln 14-20] in reference to tethers preventing the pet from leaving a yard area (to possibly get hit by a car), or certain areas of a yard such as into flower beds (with insecticides and fertilizer which are both harmful to the pet), or bodies of water (drowning), thus the system avoids dangerous movements of an individual who is not completely immobilized), said system (100) comprising: 
an electric rewind device (270; see [Col 4 ln 31-48]; see [Col 10 ln 34-52] in reference to microcontroller (electric device) controlling retraction a function of 270 therefore 270 is construed to be an “electric rewind device”), powered by a motor (270 is also construed to be a motor based on the definition provided by the Merriam-Webster dictionary as: “one that imparts motion” (see https://www.merriam-webster.com/dictionary/motor) therefore, since 270 imparts a retraction motion, it is construed to be a “motor”), capable of leaving a free extension (see [Abstract] in reference to roam freely; construed to be free extension), but also of locking or rewinding a patient body part according to at least one communication received from a control circuit (700; see [Col 10 ln 34-52]); 
the control circuit (700) operating under control of a software program (see [Col 9 ln 10-29] in reference to a user “programming” the microcontroller, this is construed to mean the microcontroller has a software that is capable of being programmed and as such be controlled by said program) that monitors movements of the patient by receiving input data indicating distances between the patient body part and one or more point of interest that should not be contacted by the patient body part (see [col 9 ln 60-Col 10 ln 14] in reference to the microcontroller (700) receiving information from the tether sensor (distance sensor) and rotational sensor (directional sensor)); and 
the control circuit (700) examining the received input data and sending one or more communication to the electric rewind device (270) in response to the examining (see [Col 10 ln 14-52] in reference to 700 determining which mode of operation the device can be in based on information from the tether and rotational sensor).
Yackley does not explicitly disclose that the system to avoid dangerous movements is intended to be used by a patient who is not completely immobilized. Though the intended use does not inhibit the structure, design or disclosure of Yackley, for full clarity, it is obvious that the system to avoid dangerous movements as disclosed by Yackley may be used by a patient who is not completely immobilized.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have known that the intended use for patients that are not completely immobilized does not inhibit the structure, design, or disclosure of Yackley, and Yackley is fully capable of being used by a patient who is not completely immobilized. 
In regards to claim 5, Yackley discloses the invention as discussed above.
Yackley further discloses wherein the input data is received from a sensor system (137 and 457; see [Col 9 ln 30-40]) that includes one or more sensor selected from the group consisting of a camera and proximity sensor (payout and directional sensor provide distance and angular coordinates (see [Col 1 ln 65-68]) this is construed to be providing data to the microcontroller as to the proximity of the restraint with respect to the perimeter (as evidenced by [Claim 1]) and therefore payout and directional sensors are construed to be “proximity sensors”).
In regards to claim 25, Yackley discloses the invention as discussed above.
Yackley further discloses wherein the control circuit (700) iteratively determines a current distance between the patient body part, and the one or more point of interest (see [Col 9 ln 60-Col 10 ln 14] in reference to directional sensor (710) and tether sensor (720) sending signals indicative of the current distance between the patient body part (pet) and the one or more point of interest (perimeter 400)), irrespective of an orientation, in three dimensional space, between the patient body part, and the one or more point of interest (see Figure 1 that the signals are to be respective of an orientation, in a two dimensional space, between the patient body part and the one or more point of interest; see [Col 10 ln 15-21] which further evidences this stating positional parameters may be obtained for polar coordinates (two dimensional coordinates) and Cartesian coordinates (also two dimensional coordinates); thus the control circuit iteratively determines a current distance between the patient body part, and the one or more point of interest irrespective of an orientation, in three dimensional space).
In regards to claim 29, Yackley discloses A system (100; see [Col 3 ln 47-65; see Figure 2) to avoid dangerous movements of a patient who is not completely immobilized (see [Col 1 ln 14-20] in reference to tethers preventing the pet from leaving a yard area (to possibly get hit by a car), or certain areas of a yard such as into flower beds (with insecticides and fertilizer which are both harmful to the pet), or bodies of water (drowning), thus the system avoids dangerous movements of an individual who is not completely immobilized), said system (100) comprising: 
an electric rewind device (270; see [Col 4 ln 31-48]; see [Col 10 ln 34-52] in reference to microcontroller (electric device) controlling retraction a function of 270 therefore 270 is construed to be an “electric rewind device”), powered by a motor (270 is also construed to be a motor based on the definition provided by the Merriam-Webster dictionary as: “one that imparts motion” (see https://www.merriam-webster.com/dictionary/motor) therefore, since 270 imparts a retraction motion, it is construed to be a “motor”), capable of leaving a free extension (see [Abstract] in reference to roam freely; construed to be free extension), but also of locking or rewinding a patient extremity body part according to at least one communication received from a control circuit (700; see [Col 10 ln 34-52]); 
the control circuit (700) operating under control of a software program (see [Col 9 ln 10-29] in reference to a user “programming” the microcontroller, this is construed to mean the microcontroller has a software that is capable of being programmed and as such be controlled by said program) that monitors movements of the patient by receiving input data indicating distances between the patient body part and one or more point of interest that should not be contacted by the patient body part (see [col 9 ln 60-Col 10 ln 14] in reference to the microcontroller (700) receiving information from the tether sensor (distance sensor) and rotational sensor (directional sensor)); and 
the control circuit (700) examining the received input data and sending one or more communication to the electric rewind device (270) in response to the examining (see [Col 10 ln 14-52] in reference to 700 determining which mode of operation the device can be in based on information from the tether and rotational sensor).
Yackley does not explicitly disclose that the system to avoid dangerous movements is intended to be used by a patient who is not completely immobilized. Though the intended use does not inhibit the structure, design or disclosure of Yackley, for full clarity, it is obvious that the system to avoid dangerous movements as disclosed by Yackley may be used by a patient who is not completely immobilized.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have known that the intended use for patients that are not completely immobilized does not inhibit the structure, design, or disclosure of Yackley, and Yackley is fully capable of being used by a patient who is not completely immobilized.
In regards to claim 30, Yackley discloses the invention as discussed above.
Yackley further discloses wherein the control circuit (700) iteratively determines a current distance between the patient body part, and the one or more point of interest (see [Col 9 ln 60-Col 10 ln 14] in reference to directional sensor (710) and tether sensor (720) sending signals indicative of the current distance between the patient body part (pet) and the one or more point of interest (perimeter 400)), irrespective of an orientation, in three dimensional space, between the patient body part, and the one or more point of interest (see Figure 1 that the signals are to be respective of an orientation, in a two dimensional space, between the patient body part and the one or more point of interest; see [Col 10 ln 15-21] which further evidences this stating positional parameters may be obtained for polar coordinates (two dimensional coordinates) and Cartesian coordinates (also two dimensional coordinates); thus the control circuit iteratively determines a current distance between the patient body part, and the one or more point of interest irrespective of an orientation, in three dimensional space).
Claims 1-5 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dufek (US 2015/0013690 A1) in view of Yackley (US 8,448,606 B2).
In regards to claim 1, Dufek discloses A system (100; see [0049]; see Figure 4 and 5) to avoid dangerous movements of a patient who is not completely immobilized, said system comprising: 
a restraint member (190; see [0062]; see Figure 4), structured, located and connected to be operationally connected to a body part of the patient and to provide at least some degree of constraint with respect to motion of the body part of the patient (see [0062]); 
a control circuit (driver circuit; see [0068]); and 
an electric rewind device including a motor (151; see [0074] in reference to 151 may be a AC or DC motor (both electrical motors)); the electric rewind device (151) being structured and/or programmed to respond to communications received from a control circuit (driver circuit; see [0068] in reference to communication device (and therefore driver circuit) controlling expansion and retraction) by selectively operating in at least the three following modes: (i) a free mode where the electric rewind device (151) positions the restraint member (190) so that the patient to has at least some freedom of motion with respect to the body part (see [0068] in reference to allowing device to expand to expand the line, this expansion is construed free mode that allows the user to pull cable out and have free movement), (ii) a lock mode where the electric rewind device (151) positions the restraint member (190) so that the patient to has substantially restricted freedom of motion with respect to the body part (see [0068] in reference to driver controller being coupled to locking mechanism, this coupling is construed to be the communication device and driver circuit can control the locking function of the locking mechanism to control and “lock” the expansion and retraction of the cable), and (iii) a rewind mode where the motor (151) drives the restraint member (190) away from the point of interest (see [0068] in reference to allowing device to retract the line, this retraction is construed to be a rewind mode). 
Dufek does not disclose iteratively receiving movement data including information indicative of distances between the body part and one or more point of interest that should not be contacted by the body part, and iteratively determining an appropriate current mode of operation for the electric rewind device based, at least in part, upon the movement data.
However, Yackley teaches an analogous restraint (100; see [Col 3 ln 47-65;see Figure 2), comprising an analogous spool (200; see [Col 3 ln 47-65; see Figure 2), comprising analogous cable (220; see Col 4 ln 48-62; see Figure 2), an analogous control circuit (700; see [Col 9 ln 30-41; see Figure 17) and an analogous electric rewind device (270; see [Col 4 ln 31-48]; see [Col 10 ln 34-52] in reference to microcontroller controlling retraction a function of 270 therefore 270 is construed to be an “electric rewind device”); wherein the control circuit (700) is programmed to perform at least the following operations: 
iteratively receiving movement data including information indicative of distances between the body part and one or more point of interest that should not be contacted by the body part (see [Col 9 ln 60-Col 10 ln 14] in reference to the microcontroller (700) receiving information from the tether sensor (distance sensor) and rotational sensor (directional sensor)), and 
iteratively determining an appropriate current mode of operation for the electric rewind device (270) based, at least in part, upon the movement data (see [Col 10 ln 34-52] in reference to 700 determining which mode of operation the device can be in)
 for the purpose of preventing the restraint (and therefore whatever body is attached to the restraint) from entering into locations deemed beyond the perimeter of a pre-defined area (see [Abstract]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the driver circuit as disclosed by Dufek and to have added the programs for iteratively receiving movement data, and iteratively determining an appropriate current mode of operation as taught by Yackley in order to have provided an improved driver circuit that would add the benefit of monitoring the position of the limb attached to the restraint, and prevent the restraint (and associated limb) from entering into a location deemed beyond the perimeter of a pre-defined area (see [Abstract]), and as such adding the additional benefit of preventing unwanted movement of the patient.
In regards to claim 2, Dufek as modified by Yackley discloses the invention as discussed above.
Dufek further discloses wherein the patient body part is selected from the group consisting of a hand of the patient and a foot of the patient (see [0062]; see Figure 4).
In regards to claim 3, Dufek as modified by Yackley discloses the invention as discussed above. 
Dufek as modified shows all of the instant invention as discussed above, but does not explicitly provide that the point of interest is selected from the group consisting of an IV drip, a bandage, and an oxygen mask. However, it is noted that the device of Dufek as modified is intended for attachment to a gurney or a bed. One of ordinary skill in the art would expect IV drips, bandages, or O2 masks to be present in a setting where there are gurneys and therefore it would be obvious to one having ordinary skill to have designated the point of interest as one of an IV drip, bandage, or O2 mask as claimed, in order to prevent a patient from interfering and negatively impacting their care.  
In regards to claim 4, Dufek discloses a system (100; see [0049]; see Figure 4 and 5) to avoid dangerous movements of a patient who is not completely immobilized, said system (100) comprising: 
an electric rewind device (151; see [0074] in reference to 151 may be a AC or DC motor (both electrical motors)), powered by a motor (see [0074]), capable of leaving a free extension, but also of locking or rewinding a patient body part according to at least one communication received from a control circuit (driver circuit; see [0068] in reference to communication device (and therefore driver circuit) controlling expansion (free extension) and retraction (rewinding); see also driver circuit is electrically coupled to the locking mechanism and would therefore control a lock function as well). 
Dufek does not disclose the control circuit operating under control of a software program that monitors movements of the patient by receiving input data indicating distances between the patient body part and one or more point of interest that should not be contacted by the patient body part; and 
the control circuit examining the received input data and sending on or more communication to the electric rewind device in response to the examining.
However Yackley teaches an analogous restraint (100; see [Col 3 ln 47-65;see Figure 2), comprising an analogous spool (200; see [Col 3 ln 47-65; see Figure 2), comprising analogous cable (220; see Col 4 ln 48-62; see Figure 2), an analogous control circuit (700; see [Col 9 ln 30-41; see Figure 17) and an analogous electric rewind device (270; see [Col 4 ln 31-48]; see [Col 10 ln 34-52] in reference to microcontroller controlling retraction a function of 270 therefore 270 is construed to be an “electric rewind device”) wherein: 
the control circuit (700) operating under control of a software program (see [Col 9 ln 10-29] in reference to a user “programming” the microcontroller, this is construed to mean the microcontroller has a software that is capable of being programmed and as such be controlled by said program) that monitors movements of the patient by receiving input data indicating distances between the patient body part and one or more point of interest that should not be contacted by the patient body part (see [col 9 ln 60-Col 10 ln 14] in reference to the microcontroller (700) receiving information from the tether sensor (distance sensor) and rotational sensor (directional sensor)); and 
the control circuit (700) examining the received input data and sending one or more communication to the electric rewind device (270) in response to the examining (see [Col 10 ln 14-52] in reference to 700 determining which mode of operation the device can be in based on information from the tether and rotational sensor) for the purpose of preventing the restraint (and therefore whatever body is attached to the restraint) from entering into locations deemed beyond the perimeter of a pre-defined area (see [Abstract]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the driver circuit as disclosed by Dufek and to have added the software programs for monitoring movements of the patient by receiving input data indicating distances between the patient body part and one or more point of interest that should not be contacted by the patient body part, and allowing the control circuit to  examine the received input data and send one or more communications to the electric rewind device in response to the examining as taught by Yackley in order to have provided an improved driver circuit that would add the benefit of monitoring the position of the limb attached to the restraint, and prevent the restraint (and associated limb) from entering into a location deemed beyond the perimeter of a pre-defined area (see [Abstract]), and as such add the additional benefit of preventing unwanted movement of the patient.
In regards to claim 5, Dufek as modified by Yackley discloses the invention as discussed above. 
Yackley further teaches wherein the input data is received from a sensor system (137 and 457; see [Col 9 ln 30-40]) that includes one or more sensor selected from the group consisting of a camera and proximity sensor (payout and directional sensor provide distance and angular coordinates (see [Col 1 ln 65-68]) this is construed to be providing data to the microcontroller as to the proximity of the restraint with respect to the perimeter (as evidenced by [Claim 1]) and therefore payout and directional sensors are construed to be “proximity sensors”) for the purpose of purpose of preventing the restraint (and therefore whatever body is attached to the restraint) from entering into locations deemed beyond the perimeter of a pre-defined area (see [Abstract]) and as such add the additional benefit of preventing unwanted movement of the patient.
Therefore, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the driver circuit as disclosed by Dufek and to have added the proximity sensors (payout and directional sensors) as taught by Yackley in order to have provided an improved driver circuit that would add the benefit of providing proximity data to the driver circuit thereby preventing the restraint (and therefore whatever body is attached to the restraint) from entering into locations deemed beyond the perimeter of a pre-defined area (see [Abstract]) and as such add the additional benefit of being able to sense and prevent the unwanted movement of the patient.
In regards to claim 29, Dufek discloses a system (100; see [0049]; see Figure 4 and 5) to avoid dangerous movements of a patient who is not completely immobilized, said system (100) comprising: 
an electric rewind device (151; see [0074] in reference to 151 may be a AC or DC motor (both electrical motors)), powered by a motor (see [0074]), capable of leaving a free extension, but also of locking or rewinding a patient extremity body part according to at least one communication received from a control circuit (driver circuit; see [0068] in reference to communication device (and therefore driver circuit) controlling expansion (free extension) and retraction (rewinding); see also driver circuit is electrically coupled to the locking mechanism and would therefore control a lock function as well). 
Dufek does not disclose the control circuit operating under control of a software program that monitors movements of the patient by receiving input data indicating distances between the patient extremity body part and one or more point of interest that should not be contacted by the patient body part; and 
the control circuit examining the received input data and sending on or more communication to the electric rewind device in response to the examining.
However Yackley teaches an analogous restraint (100; see [Col 3 ln 47-65;see Figure 2), comprising an analogous spool (200; see [Col 3 ln 47-65; see Figure 2), comprising analogous cable (220; see Col 4 ln 48-62; see Figure 2), an analogous control circuit (700; see [Col 9 ln 30-41; see Figure 17) and an analogous electric rewind device (270; see [Col 4 ln 31-48]; see [Col 10 ln 34-52] in reference to microcontroller controlling retraction a function of 270 therefore 270 is construed to be an “electric rewind device”) wherein: 
the control circuit (700) operating under control of a software program (see [Col 9 ln 10-29] in reference to a user “programming” the microcontroller, this is construed to mean the microcontroller has a software that is capable of being programmed and as such be controlled by said program) that monitors movements of the patient by receiving input data indicating distances between the patient extremity body part and one or more point of interest that should not be contacted by the patient body part (see [col 9 ln 60-Col 10 ln 14] in reference to the microcontroller (700) receiving information from the tether sensor (distance sensor) and rotational sensor (directional sensor)); and 
the control circuit (700) examining the received input data and sending one or more communication to the electric rewind device (270) in response to the examining (see [Col 10 ln 14-52] in reference to 700 determining which mode of operation the device can be in based on information from the tether and rotational sensor) for the purpose of preventing the restraint (and therefore whatever body is attached to the restraint) from entering into locations deemed beyond the perimeter of a pre-defined area (see [Abstract]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the driver circuit as disclosed by Dufek and to have added the software programs for monitoring movements of the patient by receiving input data indicating distances between the patient body part and one or more point of interest that should not be contacted by the patient body part, and allowing the control circuit to  examine the received input data and send one or more communications to the electric rewind device in response to the examining as taught by Yackley in order to have provided an improved driver circuit that would add the benefit of monitoring the position of the limb attached to the restraint, and prevent the restraint (and associated limb) from entering into a location deemed beyond the perimeter of a pre-defined area (see [Abstract]), and as such add the additional benefit of preventing unwanted movement of the patient.
Claims 21-28, and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yackley (US 8,448,606 B2) as applied to claims 1, 4-5, 25, and 29-30 above, and further in view of Kusens (US 2017/0091562 A1).
In regards to claim 21, Yackley discloses the invention as discussed above.
Yackley does not disclose wherein the input data is received from a sensor system that includes one or more sensor selected from the group consisting of a 3D camera and radio signal based proximity sensor.
However, Kusens teaches an analogous system to avoid dangerous movements of a patient who is not completely immobilized (see Figure 1 for a depiction of the system; see [0011]-[0013]); further comprising analogous positioning input data (F1e-F1g; see [0011]-[0013]; Figure 1; steps F1e-F1g relay input data to a computerized communication system with regards to the “blob” which is a set of data points that correspond to the user or the user’s extremity); wherein the input data (F1e-F1g) is received from a sensor system (motion, sound sensors, and 3D cameras; see [0012]) that includes one or more sensor selected from the group consisting of a 3D camera and radio signal based proximity sensor (sensor system may contain a 3D camera; see [0012]) for the purpose of receiving data at all times allowing the individual to be constantly monitored [0016] and mitigate at risk behavior (such as falling, interacting with IV’s, wound sites etc.); see [Abstract]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor system as disclosed by Yackley and to have added the 3D camera which outputs data indicative of patient positioning as taught by Kusens in order to have provided an improved sensor system that would add the benefit of receiving data at all times allowing the individual to be constantly monitored [0016] and mitigate at risk behavior (such as falling, interacting with IV’s, wound sites etc.); see [Abstract]) and the additional benefit of allowing the person who is monitoring the patient to be able to watch and see the patient at all times, therefore further reducing at risk behavior of the individual. 
In regards to claim 22, Yackley discloses the invention as discussed above.
Yackley does not disclose wherein the input data is received from a sensor system that includes a 3D point cloud camera, and wherein the system includes a user interface that permits an administrator to specify a threshold distance between the patient body part and a certain point of interest of the one or more point of interest.
However, Kusens teaches an analogous system to avoid dangerous movements of a patient who is not completely immobilized (see Figure 1 for a depiction of the system; see [0011]-[0013]); further comprising analogous positioning input data (F1e-F1g; see [0011]-[0013]; Figure 1; steps F1e-F1g relay input data to a computerized communication system with regards to the “blob” which is a set of data points that correspond to the user or the user’s extremity); wherein the input data (F1e-F1g) is received from a sensor system that includes a 3D point cloud camera (3D camera; while not explicitly stated to be a “point cloud camera” see [0013] in reference to the monitoring system (including the 3D camera) monitors a patient or any part of the patient (i.e. presented as a blob objects), the fact that the sensors view the individual, or an extremity of the individual as a blob (or a culmination of data points) the 3D camera is therefore construed to be a point cloud camera), and wherein the system (see Figure 1) includes a user interface that permits an administrator to specify a threshold distance between the patient body part and a certain point of interest of the one or more point of interest (see [0020]-[0022] in reference to a user (administrator) specifying the locations of zones and being able to add additional zones as desired, this is construed to mean an administrator specifies a region or threshold distance between the patient body part and any number of desired points of interest) for the purpose of receiving data at all times allowing the individual to be constantly monitored [0016] and mitigate at risk behavior (such as falling, interacting with IV’s, wound sites etc.); see [Abstract]) and for allowing a user (administrator) to fully customize and control a distance between the user and the point of interest (see [0020]-[0022]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor system as disclosed by Yackley and to have added the 3D point Camera, and user interface to allow an administrator to specify a threshold distance between the patient body part and a certain point of interest of the one or more point of interest as taught by Kusens in order to have provided an improved sensor system that would add the benefit of receiving data at all times allowing the individual to be constantly monitored [0016] and mitigate at risk behavior (such as falling, interacting with IV’s, wound sites etc.); see [Abstract]) and for allowing a user (administrator) to fully customize and control a distance between the user and the point of interest (see [0020]-[0022]). 
 In regards to claim 23, Yackley discloses the invention as discussed above.
Yackley does not disclose wherein the input data is received from a sensor system that provides 3D point cloud image data, and wherein the control circuit processes the 3D point cloud image data to iteratively determine a current distance between the patient body part and the one or more point of interest.
However, Kusens teaches an analogous system to avoid dangerous movements of a patient who is not completely immobilized (see Figure 1 for a depiction of the system; see [0011]-[0013]); further comprising analogous positioning input data (F1e-F1g; see [0011]-[0013]; Figure 1; steps F1e-F1g relay input data to a computerized communication system with regards to the “blob” which is a set of data points that correspond to the user or the user’s extremity) and an analogous control circuit (F1c; see [0014]; see Figure 1; F1c or the Computerized virtual blob detection monitoring software creates and monitors the blobs around the user, and with F1c being software requiring some form of hardware or circuitry (a computer for example), therefore F1c is construed to be a control circuit; see [0006] and associated description with regards to the computerized virtual blob detection monitoring software); wherein the input data (F1e-F1g) is received from a sensor system (3D camera; see [0013]), that provides 3D point cloud image data (while the 3D camera is not explicitly stated to be a “point cloud camera” see [0013] in reference to the monitoring system (including the 3D camera) monitors a patient or any part of the patient (i.e. presented as a blob objects), the fact that the sensors view the individual, or an extremity of the individual as a blob (or a culmination of data points) the 3D camera is therefore construed to be a point cloud camera which outputs 3D point cloud image data), and wherein the control circuit (F1c) processes the 3D point cloud image data (see [0006] in reference to the computerized virtual blob detection monitoring software creates and monitors the blobs around the user, this is construed to be processing the image data) to iteratively determine a current distance between the patient body part and the one or more point of interest (see [0013] in reference to the computerized virtual blob detection monitoring software detecting whether or not a patient has crossed into the designated virtual blob detection zone; see also [0012] in reference to the computerized virtual blob detection monitoring software constantly monitoring (iteratively receiving); as such, F1c is construed to be iteratively determining a current distance between the patient body part and the one or more point of interest) for the purpose of receiving data at all times allowing the individual to be constantly monitored [0012] and mitigate at risk behavior (such as falling, interacting with IV’s, wound sites etc.); see [Abstract]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor system (and therefore the control circuit) as taught by Yackley and to have added the 3D camera, and the function of allowing the control circuit to process the data from the 3D camera such that the control circuit processes the 3D image data to iteratively determine a current distance between the patient body part and the one or more point of interest as taught by Kusens in order to have provided an sensor system that would add the benefit of receiving data at all times allowing the individual to be constantly monitored [0012] and mitigate at risk behavior (such as falling, interacting with IV’s, wound sites etc.); see [Abstract]) and the additional benefit of allowing the person who is monitoring the patient to be able to watch and see the patient at all times, therefore further reducing at risk behavior of the individual.
In regards to claim 24, Yackley discloses the invention as discussed above.
Yackley does not disclose wherein the control circuit processes 3D image data received from a 3D camera system to iteratively identify within the 3D image data (a) first coordinate location data that specifies a 3D coordinate location of the patient body part, (b) second coordinate location data that specifies a 3D coordinate location of the one or more point of interest, and wherein the control circuit iteratively determines a current distance between the patient body part and the one or more point of interest using the first coordinate location data and the second coordinate location data.
However, Kusens teaches an analogous system to avoid dangerous movements of a patient who is not completely immobilized (see Figure 1 for a depiction of the system; see [0011]-[0013]); an analogous control circuit (F1c; see [0014]; see Figure 1; F1c or the Computerized virtual blob detection monitoring software creates and monitors the blobs around the user, and with F1c being software requiring some form of hardware or circuitry (a computer for example), therefore F1c is construed to be a control circuit; see [0006] and associated description with regards to the computerized virtual blob detection monitoring software); wherein the control circuit (F1c) processes 3D image data received from a 3D camera system (3D camera which sends images and image data constantly (or iteratively) to F1c; see [0012]) to iteratively identify within the 3D image data (a) first coordinate location data that specifies a 3D coordinate location of the patient body part (blob object of the patient; see [0013]; see Figure 9), (b) second coordinate location data that specifies a 3D coordinate location of the one or more point of interest (blob detection zone; see [0013]), and wherein the control circuit (F1c) iteratively determines a current distance between the patient body part (blob object of the patient) and the one or more point of interest (blob detection zone) using the first coordinate location data and the second coordinate location data (F1c constantly monitors distances between the blob object of the individual and the blob detection zone and if a blob has entered within the detection zone, this is construed to be iteratively determining a distance (i.e. if the distance blob is greater than the blob detection zone (not within), or if the distance of the blob is less than the blob detection zone (within the blob detection zone); see [0013]) for the purpose of receiving data at all times allowing the individual to be constantly monitored [0012] and mitigate at risk behavior (such as falling, interacting with IV’s, wound sites etc.); see [Abstract]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor system (and therefore the control circuit) as taught by Yackley and to have added the 3D camera, and the function of allowing the control circuit to process the data from the 3D camera such that the control circuit processes the 3D image data to iteratively determine a current distance between the patient body part and the one or more point of interest as taught by Kusens in order to have provided an sensor system that would add the benefit of receiving data at all times allowing the individual to be constantly monitored [0012] and mitigate at risk behavior (such as falling, interacting with IV’s, wound sites etc.); see [Abstract]) and the additional benefit of allowing the person who is monitoring the patient to be able to watch and see the patient at all times, therefore further reducing at risk behavior of the individual.
In regards to claim 26, Yackley discloses the invention as discussed above.
Yackley does not disclose wherein the system includes a user interface that permits an administrator to specify a threshold distance between the patient body part and a certain point of interest of the one or more point of interest, wherein the user interface displays respective image representations of the patient body part and the certain point of interest, and permits an administrator to select, by clicking on the respective image representations of the patient body part and the certain point of interest, the patient body part and the certain point of interest as respective points to be subject to relative distance monitoring.
However, Kusens teaches an analogous system to avoid dangerous movements of a patient who is not completely immobilized (see Figure 1 for a depiction of the system; see [0011]-[0013]); an analogous control circuit (F1c; see [0014]; see Figure 1; F1c or the Computerized virtual blob detection monitoring software creates and monitors the blobs around the user, and with F1c being software requiring some form of hardware or circuitry (a computer for example), therefore F1c is construed to be a control circuit; see [0006] and associated description with regards to the computerized virtual blob detection monitoring software); wherein the system (see Figure 1) includes a user interface (see Figures 3-16) that permits an administrator (user; see [0020]) to specify a threshold distance between the patient body part and a certain point of interest (see [0020] in reference to User selecting points until the zone (distance around the point of interest) is drawn to satisfaction) of the one or more point of interest (any zone in which the patient is not supposed to interact with), wherein the user interface displays respective image representations of the patient body part and the certain point of interest (see Figure 6), and permits an administrator (user) to select, by clicking on the respective image representations of the patient body part (see [0012] in reference to calibrating the blobs (which correspond to a patient limb, and therefore would require some form of clicking on the user’s limb) and [0019] in reference to selecting patient, and thus clicking on the patient) and the certain point of interest (see [0020] in reference to clicking points until the zone is drawn to the user’s satisfaction), the patient body part and the certain point of interest as respective points to be subject to relative distance monitoring (see [0013] in reference to the patient (blob object) and the blob detection zone and monitoring between the two; see [0020] in reference to a user specifying certain points) for the purpose of allowing the user to draw, indicate, and specify the zones in which the patient should not be interacting with (see [0020]), and for the system to continually monitor said indicated zones through the blob detection zones (see [0012]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor system as disclosed by Yackley and to have added the user interface and the software program for specifying, drawing, and monitoring detection zones as taught by Kusens in order to have provided an improved sensor system that would add the benefit of allowing the user to draw, indicate, and specify the zones in which the patient should not be interacting with (see [0020]), and for the system to continually monitor said indicated zones through the blob detection zones (see [0012]). 
In regards to claim 27, Yackley discloses the invention as discussed above.
Yackley does not disclose wherein the system includes a user interface that permits an administrator to specify a threshold distance between the patient body part and a certain point of interest of the one or more point of interest, wherein the user interface displays respective image representations of the patient body part and the certain point of interest, and permits an administrator to select, by clicking on the respective image representations of the patient body part and the certain point of interest, the patient body part and the certain point of interest as respective points to be subject to relative distance monitoring, wherein the user interface displays respective image representations of a second patient body part and a particular point of interest, and permits an administrator to select, by clicking on the respective image representations of the second patient body part and the particular point of interest, the second patient body part and the particular point of interest as second respective points to be subject to relative distance monitoring.
However, Kusens teaches an analogous system to avoid dangerous movements of a patient who is not completely immobilized (see Figure 1 for a depiction of the system; see [0011]-[0013]); an analogous control circuit (F1c; see [0014]; see Figure 1; F1c or the Computerized virtual blob detection monitoring software creates and monitors the blobs around the user, and with F1c being software requiring some form of hardware or circuitry (a computer for example), therefore F1c is construed to be a control circuit; see [0006] and associated description with regards to the computerized virtual blob detection monitoring software); wherein the system (see Figure 1) includes a user interface (see Figures 3-16) that permits an administrator (user; see [0020]) to specify a threshold distance between the patient body part and a certain point of interest (see [0020] in reference to User selecting points until the zone (distance around the point of interest) is drawn to satisfaction) of the one or more point of interest (any zone in which the patient is not supposed to interact with), wherein the user interface displays respective image representations of the patient body part and the certain point of interest (see Figure 6), and permits an administrator (user) to select, by clicking on the respective image representations of the patient body part and the certain point of interest (see [0020] in reference to clicking points until the zone is drawn to the user’s satisfaction), the patient body part and the certain point of interest as respective points to be subject to relative distance monitoring (see [0013] in reference to the patient (blob object) and the blob detection zone and monitoring between the two, construed to be these blobs and blob detection zone are subject to relative distance monitoring; see [0020] in reference to a user specifying certain points), wherein the user interface (see Figures 3-16) displays respective image representations of a second patient body part (see Figure 6 that multiple body parts are displayed on the image representation) and a particular point of interest (see [0022] in reference to placing the next zone, construed to be a particular point of interest), and permits an administrator to select, by clicking on the respective image representations of the second patient body part and the particular point of interest (see [0020] in reference to clicking points until the zone is drawn to the user’s satisfaction), the second patient body part and the particular point of interest as second respective points to be subject to relative distance monitoring (see [0013] in reference to the patient (blob object) and the blob detection zone and monitoring between the two, construed to be these blobs and blob detection zone to be subject to relative distance monitoring; see [0020] in reference to a user specifying certain points; see [0022] in reference to saving zone/rail configurations, as such this is construed to mean that there can be multiple configurations for monitoring i.e. monitoring a certain point of interest on a first location, and a particular point of interest on a second) for the purpose of allowing the user to draw, indicate, and specify the zones in which the patient should not be interacting with (see [0020]), and for the system to continually monitor said indicated zones through the blob detection zones (see [0012]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor system as disclosed by Yackley and to have added the user interface and the software program for specifying, drawing, and monitoring detection zones as taught by Kusens in order to have provided an improved sensor system that would add the benefit of allowing the user to draw, indicate, and specify the zones in which the patient should not be interacting with (see [0020]), and for the system to continually monitor said indicated zones through the blob detection zones (see [0012]).
In regards to claim 28, Yackley discloses the invention as discussed above.
Yackley does not disclose wherein the system includes a user interface that permits an administrator to specify a threshold distance between the patient body part and a certain point of interest of the one or more point of interest, wherein the user interface displays respective image representations of the patient body part and the certain point of interest, and permits an administrator to select, by clicking on the respective image representations of the patient body part and the certain point of interest, the patient body part and the certain point of interest as respective points to be subject to relative distance monitoring, wherein the control circuit performs processing of 3D image data representing the patient body part and the certain point of interest to iteratively determine a current distance between the patient body part and the certain point of interest, and wherein the control circuit sends a communication to rewind the electric rewind device in response to determining that the current distance between the patient body part and the certain point of interest is less than the threshold distance.
However, Kusens teaches an analogous system to avoid dangerous movements of a patient who is not completely immobilized (see Figure 1 for a depiction of the system; see [0011]-[0013]); an analogous control circuit (F1c; see [0014]; see Figure 1; F1c or the Computerized virtual blob detection monitoring software creates and monitors the blobs around the user, and with F1c being software requiring some form of hardware or circuitry (a computer for example), therefore F1c is construed to be a control circuit; see [0006] and associated description with regards to the computerized virtual blob detection monitoring software); wherein the system (see Figure 1) includes a user interface (see Figures 3-16) that permits an administrator (user; see [0020]) to specify a threshold distance between the patient body part and a certain point of interest (see [0020] in reference to User selecting points until the zone (distance around the point of interest) is drawn to satisfaction) of the one or more point of interest (any zone in which the patient is not supposed to interact with), wherein the user interface displays respective image representations of the patient body part and the certain point of interest (see Figure 6), and permits an administrator (user) to select, by clicking on the respective image representations of the patient body part and the certain point of interest (see [0020] in reference to clicking points until the zone is drawn to the user’s satisfaction), the patient body part (blob) and the certain point of interest (blob detection zone) as respective points to be subject to relative distance monitoring (see [0013] in reference to the patient (blob object) and the blob detection zone and monitoring between the two, construed to be these blobs and blob detection zone to be subject to relative distance monitoring; see [0020] in reference to a user specifying certain points), wherein the control circuit (F1c) performs processing of 3D image data representing the patient body part and the certain point of interest (see [0013] in reference to F1c (the computerized virtual blob detection monitoring system monitoring the users limb and the designated zone) to iteratively determine a current distance between the patient body part (blob) and the certain point of interest (blob detection zone; F1c constantly monitors distances between the blob object of the individual and the blob detection zone and if a blob has entered within the detection zone, this is construed to be iteratively determining a distance (i.e. if the distance blob is greater than the blob detection zone (not within), or if the distance of the blob is less than the blob detection zone (within the blob detection zone); see [0013]), for the purpose of receiving data at all times allowing the individual to be constantly monitored [0012] and mitigate at risk behavior (such as falling, interacting with IV’s, wound sites etc.); see [Abstract]), allowing the user to draw, indicate, and specify the zones in which the patient should not be interacting with (see [0020]), and for the system to continually monitor said indicated zones through the blob detection zones (see [0012]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor system, and control circuit as disclosed by Yackley and to have added the user interface, control system capable of processing 3D images, and the 3D camera as taught by Yackley in order to have provided an improved sensor system that would add the benefit of receiving data at all times allowing the individual to be constantly monitored [0012] and mitigate at risk behavior (such as falling, interacting with IV’s, wound sites etc.); see [Abstract]), allowing the user to draw, indicate, and specify the zones in which the patient should not be interacting with (see [0020]), and for the system to continually monitor said indicated zones through the blob detection zones (see [0012]). 
Yackley as now modified by Kusens does not explicitly disclose wherein the control circuit sends a communication to rewind the electric rewind device in response to determining that the current distance between the patient body part and the certain point of interest is less than the threshold distance. 
However, Yackley discloses rewinding the electric rewind device (270) in response to determining that the current distance between the patient body part and the certain point of interest is less than the threshold distance (see Yackley [Col 10 ln 34-52] in reference to only allow the tether reel to rotate in a retracting direction once the patient body part (pet) has reached the pre-determined allowable distance for a particular direction). Further, Kusens further teaches sending a signal to a central monitoring station (see Kusens [0016]) for monitoring and alerting whether the patient has entered a designated zone to avoid at risk behavior (see Kusens [Abstract]). Therefore it would be obvious to one of ordinary skill in the art to apply the monitoring function of the control circuit of Kusens to the rewinding function disclosed by Yackley such that the combination of Yackley as modified by Kusens would result in the claimed function of the control circuit sends a communication to rewind the electric rewind device in response to determining that the current distance between the patient body part and the certain point of interest is less than the threshold distance.
In regards to claim 31, Yackley discloses the invention as discussed above.
Yackley does not disclose wherein the system includes a user interface that permits an administrator to specify a threshold distance between the patient body part and a certain point of interest of the one or more point of interest, wherein the user interface displays respective image representations of the patient extremity body part and the certain point of interest, and permits an administrator to select, by clicking on the respective image representations of the patient body part and the certain point of interest, the patient body part and the certain point of interest as respective points to be subject to relative distance monitoring.
However, Kusens teaches an analogous system to avoid dangerous movements of a patient who is not completely immobilized (see Figure 1 for a depiction of the system; see [0011]-[0013]); an analogous control circuit (F1c; see [0014]; see Figure 1; F1c or the Computerized virtual blob detection monitoring software creates and monitors the blobs around the user, and with F1c being software requiring some form of hardware or circuitry (a computer for example), therefore F1c is construed to be a control circuit; see [0006] and associated description with regards to the computerized virtual blob detection monitoring software); wherein the system (see Figure 1) includes a user interface (see Figures 3-16) that permits an administrator (user; see [0020]) to specify a threshold distance between the patient body part and a certain point of interest (see [0020] in reference to User selecting points until the zone (distance around the point of interest) is drawn to satisfaction) of the one or more point of interest (any zone in which the patient is not supposed to interact with), wherein the user interface displays respective image representations of the patient body part and the certain point of interest (see Figure 6), and permits an administrator (user) to select, by clicking on the respective image representations of the patient body part and the certain point of interest (see [0020] in reference to clicking points until the zone is drawn to the user’s satisfaction), the patient body part and the certain point of interest as respective points to be subject to relative distance monitoring (see [0013] in reference to the patient (blob object) and the blob detection zone and monitoring between the two; see [0020] in reference to a user specifying certain points) for the purpose of allowing the user to draw, indicate, and specify the zones in which the patient should not be interacting with (see [0020]), and for the system to continually monitor said indicated zones through the blob detection zones (see [0012]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor system as disclosed by Yackley and to have added the user interface and the software program for specifying, drawing, and monitoring detection zones as taught by Kusens in order to have provided an improved sensor system that would add the benefit of allowing the user to draw, indicate, and specify the zones in which the patient should not be interacting with (see [0020]), and for the system to continually monitor said indicated zones through the blob detection zones (see [0012]).
In regards to claim 32, Yackley discloses the invention as discussed above.
Yackley does not disclose wherein the control circuit processes 3D image data received from a 3D camera system to iteratively identify within the 3D image data (a) first coordinate location data that specifies a 3D coordinate location of the patient body part, (b) second coordinate location data that specifies a 3D coordinate location of the one or more point of interest, and wherein the control circuit iteratively determines a current distance between the patient body part and the one or more point of interest using the first coordinate location data and the second coordinate location data, and wherein the control circuits sends a communication to rewind the electric rewind device in response to determining that the current distance is less than a threshold distance.
However, Kusens teaches an analogous system to avoid dangerous movements of a patient who is not completely immobilized (see Figure 1 for a depiction of the system; see [0011]-[0013]); an analogous control circuit (F1c; see [0014]; see Figure 1; F1c or the Computerized virtual blob detection monitoring software creates and monitors the blobs around the user, and with F1c being software requiring some form of hardware or circuitry (a computer for example), therefore F1c is construed to be a control circuit; see [0006] and associated description with regards to the computerized virtual blob detection monitoring software); wherein the control circuit (F1c) processes 3D image data received from a 3D camera system (3D camera which sends images and image data constantly (or iteratively) to F1c; see [0012]) to iteratively identify within the 3D image data (a) first coordinate location data that specifies a 3D coordinate location of the patient body part (blob object of the patient; see [0013]; see Figure 9), (b) second coordinate location data that specifies a 3D coordinate location of the one or more point of interest (blob detection zone; see [0013]), and wherein the control circuit (F1c) iteratively determines a current distance between the patient body part (blob object of the patient) and the one or more point of interest (blob detection zone) using the first coordinate location data and the second coordinate location data (F1c constantly monitors distances between the blob object of the individual and the blob detection zone and if a blob has entered within the detection zone, this is construed to be iteratively determining a distance (i.e. if the distance blob is greater than the blob detection zone (not within), or if the distance of the blob is less than the blob detection zone (within the blob detection zone); see [0013]) for the purpose of receiving data at all times allowing the individual to be constantly monitored [0012] and mitigate at risk behavior (such as falling, interacting with IV’s, wound sites etc.); see [Abstract]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor system (and therefore the control circuit) as taught by Yackley and to have added the 3D camera, and the function of allowing the control circuit to process the data from the 3D camera such that the control circuit processes the 3D image data to iteratively determine a current distance between the patient body part and the one or more point of interest as taught by Kusens in order to have provided an sensor system that would add the benefit of receiving data at all times allowing the individual to be constantly monitored [0012] and mitigate at risk behavior (such as falling, interacting with IV’s, wound sites etc.); see [Abstract]) and the additional benefit of allowing the person who is monitoring the patient to be able to watch and see the patient at all times, therefore further reducing at risk behavior of the individual.
Yackley as now modified by Kusens does not explicitly disclose wherein the control circuits sends a communication to rewind the electric rewind device in response to determining that the current distance is less than a threshold distance. 
However, Yackley discloses rewinding the electric rewind device (270) in response to determining that the current distance is less than the threshold distance (see Yackley [Col 10 ln 34-52] in reference to only allow the tether reel to rotate in a retracting direction once the patient body part (pet) has reached the pre-determined allowable distance for a particular direction). Further, Kusens further teaches sending a signal to a central monitoring station (see Kusens [0016]) for monitoring and alerting whether the patient has entered a designated zone to avoid at risk behavior (see Kusens [Abstract]). Therefore it would be obvious to one of ordinary skill in the art to apply the monitoring function of the control circuit of Kusens to the rewinding function disclosed by Yackley such that the combination of Yackley as modified by Kusens would result in the claimed function of wherein the control circuits sends a communication to rewind the electric rewind device in response to determining that the current distance is less than a threshold distance.
Yackley does not disclose wherein the system includes a user interface that permits an administrator to specify a threshold distance between the patient extremity body part and a certain point of interest of the one or more point of interest, wherein the user interface displays respective image representations of the patient extremity body part and the certain point of interest, and permits an administrator to select, by clicking on the respective image representations of the patient extremity body part and the certain point of interest, the patient extremity body part and the certain point of interest as respective points to be subject to relative distance monitoring, wherein the user interface displays respective image representations of a second patient extremity body part and a particular point of interest, and permits an administrator to select, by clicking on the respective image representations of the second patient extremity body part and the particular point of interest, the second patient extremity body part and the particular point of interest as second respective points to be subject to relative distance monitoring, wherein the user interface permits the administrator to specify a first responsive action by the system in response to a current distance between the respective points being determined to be less that the threshold, and wherein the user interface permits the administrator to specify a second responsive action by the system in response to a current distance between the second respective points being determined to be less than a specified second threshold specified by the administrator using the user interface, the second responsive action being differentiated from the first responsive action, wherein the control circuit processes 3D image data received from a 3D camera system to iteratively identify within the 3D image data (a) first coordinate location data that specifies a 3D coordinate location of the patient extremity body part, (b) second coordinate location data that specifies a 3D coordinate location of the certain point of interest, wherein the control circuit iteratively determines a current distance between the patient extremity body part and the certain point of interest using the first coordinate location data and the second coordinate location data, and wherein the control circuits sends a communication to rewind the electric rewind device in response to determining that the current distance between the patient extremity body part and the certain point of interest is less than a threshold distance.
However, Kusens teaches an analogous system to avoid dangerous movements of a patient who is not completely immobilized (see Figure 1 for a depiction of the system; see [0011]-[0013]); an analogous control circuit (F1c; see [0014]; see Figure 1; F1c or the Computerized virtual blob detection monitoring software creates and monitors the blobs around the user, and with F1c being software requiring some form of hardware or circuitry (a computer for example), therefore F1c is construed to be a control circuit; see [0006] and associated description with regards to the computerized virtual blob detection monitoring software); wherein the system (see Figure 1) includes a user interface (see Figures 3-16) that permits an administrator (user; see [0020]) to specify a threshold distance between the patient body part and a certain point of interest (see [0020] in reference to User selecting points until the zone (distance around the point of interest) is drawn to satisfaction) of the one or more point of interest (any zone in which the patient is not supposed to interact with), wherein the user interface displays respective image representations of the patient body part and the certain point of interest (see Figure 6), and permits an administrator (user) to select, by clicking on the respective image representations of the patient body part and the certain point of interest (see [0020] in reference to clicking points until the zone is drawn to the user’s satisfaction), the patient body part and the certain point of interest as respective points to be subject to relative distance monitoring (see [0013] in reference to the patient (blob object) and the blob detection zone and monitoring between the two; see [0020] in reference to a user specifying certain points), wherein the user interface (see Figures 3-16) displays respective image representations of a second patient extremity body part (see Figure 6 that multiple body parts are displayed on the image representation) and a particular point of interest (see [0022] in reference to placing the next zone, construed to be a particular point of interest), and permits an administrator to select, by clicking on the respective image representations of the second patient extremity body part and the particular point of interest (see [0020] in reference to clicking points until the zone is drawn to the user’s satisfaction), the second patient extremity body part and the particular point of interest as second respective points to be subject to relative distance monitoring (see [0013] in reference to the patient (blob object) and the blob detection zone and monitoring between the two, construed to be these blobs and blob detection zone to be subject to relative distance monitoring; see [0020] in reference to a user specifying certain points; see [0022] in reference to saving zone/rail configurations, as such this is construed to mean that there can be multiple configurations for monitoring i.e. monitoring a certain point of interest on a first location, and a particular point of interest on a second), wherein the user interface (see Figures 3-16) permits the administrator (user) to specify a first responsive action by the system in response to a current distance between the respective points being determined to be less that the threshold (see [0014] in reference to a first responsive action being that of a pre-recorded message to issue a verbal warning to the patient), and wherein the user interface (see Figures 3-16) permits the administrator (user) to specify a second responsive action by the system in response to a current distance between the second respective points being determined to be less than a specified second threshold specified by the administrator using the user interface (see Figures 3-16; see [0024] in reference to a user being able to create and add new alerts in response to certain events), the second responsive action being differentiated from the first responsive action (multiple alert systems mentioned (see [0014] in reference to two kinds of alerts, verbal and alarm, as such a first responsive action may be different than that of the second), wherein the control circuit (F1c) processes 3D image data received from a 3D camera system (3D camera which sends images and image data constantly (or iteratively) to F1c; see [0012]) to iteratively identify within the 3D image data (a) first coordinate location data that specifies a 3D coordinate location of the patient body part (blob object of the patient; see [0013]; see Figure 9), (b) second coordinate location data that specifies a 3D coordinate location of the one or more point of interest (blob detection zone; see [0013]), and wherein the control circuit (F1c) iteratively determines a current distance between the patient extremity body part (blob object of the patient) and the certain point of interest (blob detection zone) using the first coordinate location data and the second coordinate location data (F1c constantly monitors distances between the blob object of the individual and the blob detection zone and if a blob has entered within the detection zone, this is construed to be iteratively determining a distance (i.e. if the distance blob is greater than the blob detection zone (not within), or if the distance of the blob is less than the blob detection zone (within the blob detection zone); see [0013]), for the purposes of for the purpose of receiving data at all times allowing the individual to be constantly monitored [0012] and mitigate at risk behavior (such as falling, interacting with IV’s, wound sites etc.); see [Abstract]) and also for the purpose of allowing the user to draw, indicate, and specify the zones in which the patient should not be interacting with (see [0020]), and for the system to continually monitor said indicated zones through the blob detection zones (see [0012]). (27).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor system (and therefore the control circuit) as taught by Yackley and to have added the 3D camera, and the function of allowing the control circuit to process the data from the 3D camera such that the control circuit processes the 3D image data to iteratively determine a current distance between the patient body part and the one or more point of interest, and to have added the user interface and the software program for specifying, drawing, and monitoring detection zones as taught by Kusens in order to have provided an sensor system that would add the benefit of receiving data at all times allowing the individual to be constantly monitored [0012] and mitigate at risk behavior (such as falling, interacting with IV’s, wound sites etc.); see [Abstract]) and the additional benefit of allowing the person who is monitoring the patient to be able to watch and see the patient at all times, therefore further reducing at risk behavior of the individual, and the additional benefits of allowing the user to draw, indicate, and specify the zones in which the patient should not be interacting with (see [0020]), and for the system to continually monitor said indicated zones through the blob detection zones (see [0012]).
Yackley as now modified by Kusens does not explicitly disclose wherein the control circuit sends a communication to rewind the electric rewind device in response to determining that the current distance between the patient body part and the certain point of interest is less than the threshold distance.
However, Yackley discloses rewinding the electric rewind device (270) in response to determining that the current distance between the patient body part and the certain point of interest is less than the threshold distance (see Yackley [Col 10 ln 34-52] in reference to only allow the tether reel to rotate in a retracting direction once the patient body part (pet) has reached the pre-determined allowable distance for a particular direction). Further, Kusens further teaches sending a signal to a central monitoring station (see Kusens [0016]) for monitoring and alerting whether the patient has entered a designated zone to avoid at risk behavior (see Kusens [Abstract]). Therefore it would be obvious to one of ordinary skill in the art to apply the monitoring function of the control circuit of Kusens to the rewinding function disclosed by Yackley such that the combination of Yackley as modified by Kusens would result in the claimed function of wherein the control circuits sends a communication to rewind the electric rewind device in response to determining that the current distance between the patient body part and the certain point of interest is less than a threshold distance.
In regards to claim 34, Yackley discloses the invention as discussed above.
Yackley does not disclose wherein the system includes a user interface that permits an administrator to specify a threshold distance between the patient extremity body part and a certain point of interest of the one or more point of interest, wherein the user interface displays respective image representations of the patient extremity body part and the certain point of interest, and permits an administrator to select the patient extremity body part and the certain point of interest as respective points to be subject to relative distance monitoring by clicking on the respective image representations of the patient extremity body part and the certain point of interest, wherein the control circuit performs processing of 3D image data representing the patient extremity body part and the certain point of interest to iteratively determine a current distance between the patient extremity body part and the certain point of interest, and wherein the control circuit sends a communication to rewind the electric rewind device in response to determining that the current distance between the patient extremity body part and the certain point of interest is less than the threshold distance.
However, Kusens teaches an analogous system to avoid dangerous movements of a patient who is not completely immobilized (see Figure 1 for a depiction of the system; see [0011]-[0013]); an analogous control circuit (F1c; see [0014]; see Figure 1; F1c or the Computerized virtual blob detection monitoring software creates and monitors the blobs around the user, and with F1c being software requiring some form of hardware or circuitry (a computer for example), therefore F1c is construed to be a control circuit; see [0006] and associated description with regards to the computerized virtual blob detection monitoring software); wherein the system (see Figure 1) includes a user interface (see Figures 3-16) that permits an administrator (user; see [0020]) to specify a threshold distance between the patient extremity body part and a certain point of interest (see [0020] in reference to User selecting points until the zone (distance around the point of interest) is drawn to satisfaction, thus specifying a threshold to which the patient’s body and extremity body part may not cross) of the one or more point of interest (any zone in which the patient is not supposed to interact with), wherein the user interface displays respective image representations of the patient extremity body part and the certain point of interest (see Figure 6 where it can be seen that the patient’s extremity body part is marked, along with the point of interest to the left side of the bed), and permits an administrator (user) to select the patient extremity body part and the certain point of interest as respective points to be subject to relative distance monitoring by clicking on the respective image representations of the patient body part and the certain point of interest (see [0020] in reference to clicking points until the zone is drawn to the user’s satisfaction, thereby selecting the body part and point of interest to be subject to monitoring; see [0013] in reference to the patient (blob object) and the blob detection zone and monitoring between the two, construed to be these blobs and blob detection zone are subject to relative distance monitoring), wherein the control circuit (F1c) performs processing of 3D image data representing the patient extremity body part and the certain point of interest (see [0013] in reference to F1c (the computerized virtual blob detection monitoring system monitoring the users limb and the designated zone) to iteratively determine a current distance between the patient body part (blob) and the certain point of interest (blob detection zone; F1c constantly monitors distances between the blob object of the individual and the blob detection zone and if a blob has entered within the detection zone, this is construed to be iteratively determining a distance (i.e. if the distance blob is greater than the blob detection zone (not within), or if the distance of the blob is less than the blob detection zone (within the blob detection zone); see [0013]), for the purpose of receiving data at all times allowing the individual to be constantly monitored [0012] and mitigate at risk behavior (such as falling, interacting with IV’s, wound sites etc.); see [Abstract]), allowing the user to draw, indicate, and specify the zones in which the patient should not be interacting with (see [0020]), and for the system to continually monitor said indicated zones through the blob detection zones (see [0012]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor system, and control circuit as disclosed by Yackley and to have added the user interface, control system capable of processing 3D images, and the 3D camera as taught by Yackley in order to have provided an improved sensor system that would add the benefit of receiving data at all times allowing the individual to be constantly monitored [0012] and mitigate at risk behavior (such as falling, interacting with IV’s, wound sites etc.); see [Abstract]), allowing the user to draw, indicate, and specify the zones in which the patient should not be interacting with (see [0020]), and for the system to continually monitor said indicated zones through the blob detection zones (see [0012]). 
Yackley as now modified by Kusens does not explicitly disclose wherein the control circuit sends a communication to rewind the electric rewind device in response to determining that the current distance between the patient body part and the certain point of interest is less than the threshold distance. 
However, Yackley discloses rewinding the electric rewind device (270) in response to determining that the current distance between the patient body part and the certain point of interest is less than the threshold distance (see Yackley [Col 10 ln 34-52] in reference to only allow the tether reel to rotate in a retracting direction once the patient body part (pet) has reached the pre-determined allowable distance for a particular direction). Further, Kusens further teaches sending a signal to a central monitoring station (see Kusens [0016]) for monitoring and alerting whether the patient has entered a designated zone to avoid at risk behavior (see Kusens [Abstract]). Therefore it would be obvious to one of ordinary skill in the art to apply the monitoring function of the control circuit of Kusens to the rewinding function disclosed by Yackley such that the combination of Yackley as modified by Kusens would result in the claimed function of wherein the control circuits sends a communication to rewind the electric rewind device in response to determining that the current distance between the patient body part and the certain point of interest is less than a threshold distance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Franz et al. (US 2016/0267327 A1) discloses an analogous device (10; see [0036]) and method for a computer program to configure a detection device (16; see [0066]) utilizing 3-d point cloud detection sensors (see [0029]).
Reed et al. (US 9,970,218 B1) which discloses an analogous restraint (10; see [Col 2 ln 45-46]; see figure 1) comprising an electric rewind device (12; see [Col 3 ln 60-67]; see figure 2) powered by a motor (22; see [Col 3 ln 60-67]; see figure 2).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/            Examiner, Art Unit 3786                                                                                                                                                                                            

/ERIN DEERY/            Primary Examiner, Art Unit 3754